     Case 3:19-cv-02122-MMA-WVG Document 46 Filed 04/19/21 PageID.260 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    WILLIAM DAWES,                                        Case No. 19cv2122-MMA-WVG
12                                         Plaintiff,
                                                            ORDER GRANTING JOINT
13                          vs.                             MOTION TO STAY PROCEEDINGS
14    THE PEOPLE OF THE STATE OF
      CALIFORNIA, et al.                                    [Doc. No. 44]
15
                                       Defendants.
16
17
18          Plaintiff William Dawes, a California inmate proceeding pro se, brings this civil
19    rights action pursuant to 42 U.S.C. § 1983 against Defendants Bravo, Gene, Ugalde,
20    Ausbury, Silva, Shellano, Ayala, Solis, and Zuniga. See Doc. No. 13. The parties jointly
21    move to stay these proceedings for a period of four (4) months pending the outcome of
22    related criminal proceedings in state court. See Doc. No. 44; see also S.D. Sup. Ct. No.
23    SCS287189. The parties further request that the Court schedule a status conference,
24    presumably to be held just prior to the expiration of the stay, for the purpose of updating
25    the Court regarding the status of the related criminal proceedings and to determine
26    “whether it is in the best interests of the parties to lift the stay or proceed with discovery.”
27    See Doc. No. 44 at 5. For the reasons set forth below, the Court GRANTS the joint
28    motion to stay this action.
                                                        5
                                                                                    19cv2122-MMA-WVG
     Case 3:19-cv-02122-MMA-WVG Document 46 Filed 04/19/21 PageID.261 Page 2 of 3



 1                                             DISCUSSION
 2          A court’s “power to stay proceedings is incidental to the power inherent in every
 3    court to control the disposition of the causes on its docket with economy of time and
 4    effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254
 5    (1936). The Ninth Circuit has instructed:
 6          The decision whether to stay civil proceedings in the face of a parallel criminal
            proceeding should be made “in light of the particular circumstances and
 7
            competing interests involved in the case.” Molinaro, 889 F.2d at 902. This
 8          means the decisionmaker should consider “the extent to which the defendant’s
            fifth amendment rights are implicated.” Id. In addition, the decisionmaker
 9
            should generally consider the following factors: (1) the interest of the
10          plaintiffs in proceeding expeditiously with this litigation or any particular
            aspect of it, and the potential prejudice to plaintiffs of a delay; (2) the burden
11
            which any particular aspect of the proceedings may impose on defendants; (3)
12          the convenience of the court in the management of its cases, and the efficient
            use of judicial resources; (4) the interests of persons not parties to the civil
13
            litigation; and (5) the interest of the public in the pending civil and criminal
14          litigation. Id. at 903.
15
16    Keating v. Office of Thrift Supervision, 45 F.3d 322, 324-25 (9th Cir. 1995) (quoting and
17    citing Federal Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 899 (9th Cir. 1989)).
18           Upon due consideration of the Keating factors set forth above, the Court finds that
19    a temporary stay of this action is appropriate in light of the criminal proceedings pending
20    against Plaintiff in state court. Neither Plaintiff, Defendant, nor any interested third
21    parties will suffer prejudice as a result of a temporary stay of the proceedings in this
22    Court. As the parties note, proceedings related to Plaintiff’s criminal charges may impact
23    certain claims and issues in this action. Moreover, Plaintiff’s current inability to access
24    his legal materials and the logistical difficulties highlighted by the parties with respect to
25    litigating this case render a temporary stay appropriate.
26                                            CONCLUSION
27          Based on the foregoing, the Court STAYS this action for a period of four (4)
28    months as jointly requested by the parties as of the date this Order is filed.
                                                     5
                                                                                   19cv2122-MMA-WVG
     Case 3:19-cv-02122-MMA-WVG Document 46 Filed 04/19/21 PageID.262 Page 3 of 3



 1            The Court ORDERS Defendants to submit a status report no later than five (5)
 2    court days prior to the expiration of the stay advising the Court regarding the related
 3    criminal proceedings and indicating whether circumstances warrant a further stay of these
 4    proceedings. After consideration of the report, the Court will decide whether to lift the
 5    stay.
 6            IT IS SO ORDERED.
 7    Dated: April 19, 2021                         __________________________________
 8                                                  HON. MICHAEL M. ANELLO
                                                    United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   5
                                                                                   19cv2122-MMA-WVG
